ALD-083                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 11-2716
                                    ___________

                                CHARLES WONGSO;
                                  SWANDAJANI,
                                          Petitioners

                                          v.

         ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                                      Respondent
                 ____________________________________

                     On Petition for Review of an Order of the
                           Board of Immigration Appeals
                   (Agency Nos. A096-262-256, A096-262-257)
                Immigration Judge: Honorable Donald Vincent Ferlise
                    ____________________________________

             Submitted on the Respondent’s Motion for Summary Action
                 Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  January 20, 2012
           Before: SLOVITER, FISHER AND NYGAARD, Circuit Judges

                           (Opinion filed: January 30, 2012)
                                    ___________

                                     OPINION
                                    ___________

PER CURIAM

      Petitioners Charles Wongso and Swandajani (first name unknown) petition for

review of an order of the Board of Immigration Appeals (BIA) denying their motion to

reopen. The government has filed a “Motion for Summary Disposition,” arguing that the
petitioners’ case presents no substantial question. We will grant the government’s

motion, which we will treat as a motion for summary action, and deny the petition for

review.

         The petitioners are citizens of Indonesia. In 2003, the Department of Homeland

Security charged them with being removable under section 237(a)(1)(B) of the

Immigration and Nationality Act, 8 U.S.C. § 1227(a)(1)(B), as aliens who were present in

the United States in violation of law. The petitioners conceded that they were removable

as charged. However, they applied for withholding of removal and protection under the

Convention Against Torture (CAT). 1 They claimed that they had been persecuted and

feared future persecution due to their Christianity and Chinese ethnicity.

         On May 2, 2005, an Immigration Judge (IJ) denied all relief to petitioners. The IJ

concluded that they had neither suffered past persecution nor showed that they were

likely to be persecuted in the future. As to the claim of future persecution, the IJ ruled

that they had failed to establish either that they would be individually singled out for

persecution or that there is a pattern or practice in Indonesia of persecuting Christians of

Chinese background. Accordingly, the IJ denied their withholding-of-removal claim.

The IJ concluded that the petitioners were not entitled to CAT relief because they had not

shown that they would be tortured in Indonesia.

         The petitioners then appealed to the BIA, which dismissed the appeal on July 25,

2007, for essentially the reasons set forth in the IJ’s decision. They filed a petition for

1
    The petitioners originally submitted, but then withdrew, an application for asylum.
                                               2
review in this Court, which the Court denied. See Wongso v. Att’y Gen., 283 F. App’x

918 (3d Cir. 2008).

         In September 2010, petitioners filed the motion that is at issue here — a motion to

reopen. In support of the motion, the petitioners presented six news articles and the 2009

Department of State Human Rights Report for Indonesia. They claimed that these

documents showed that the country conditions in Indonesia had changed for the worse.

Based on this new evidence, they argued, they were entitled to withholding of removal

and CAT relief.

         The BIA denied the motion to reopen. It held that the petitioners’ evidence was

cumulative of the evidence that they had previously presented and did not establish their

prima facie eligibility for relief. The petitioners then filed a petition for review in this

Court.

         We have jurisdiction under 8 U.S.C. § 1252 to review the BIA’s denial of the

motion to reopen. Where the BIA denies a motion to reopen for failure to establish a

prima facie case, the Court will review the BIA’s ultimate decision for abuse of

discretion and its underlying findings of fact for substantial evidence. See Sevoian v.

Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002); see also INS v. Abudu, 485 U.S. 94, 105

(1988). To make a prima facie showing, “the alien must produce objective evidence that,

when considered together with the evidence of record, shows a reasonable likelihood that

he is entitled to relief.” Huang v. Att’y Gen., 620 F.3d 372, 389 (3d Cir. 2010).


                                               3
       In their brief, the petitioners argue that the BIA “did not consider the additional

materials and new evidence” that they submitted. We disagree. While the agency did not

expound, at length, on the new material, it did both acknowledge the submissions and

explain why, in aggregate, they were lacking. The BIA need not “write an exegesis” on

every contention; rather, its “analysis merely must be adequate to allow for meaningful

review of [its] decision.” Toussaint v. Att’y Gen., 455 F.3d 409, 414 (3d Cir. 2006)

(internal quotation marks omitted). The BIA’s analysis here comports with that standard.

       On the merits, we conclude the BIA did not err in determining that the petitioners

failed to establish their prima facie eligibility for relief. Contrary to the petitioners’

arguments, the 2009 State Department Report does not help their cause. Cf. Wong v.

Att’y Gen., 539 F.3d 225, 234 (3d Cir. 2008) (noting that “more recent State Department

reports from 2005 to 2007 document similar or improved treatment of Chinese Christians

in Indonesia” since 2004). Rather, as the government points out, the report states that

Indonesia’s government “generally respected” Indonesians’ constitutional right “to

worship according to his or her own religion or belief.” Further, although the petitioners’

articles establish that isolated attacks against Christians in Indonesia have continued,

these scattered articles do not show that there is a reasonable likelihood that the

petitioners are entitled to withholding of removal or CAT relief. See Lie v. Ashcroft, 396
F.3d 530, 537 (3d Cir. 2005) (explaining that applicant seeking relief due to pattern or

practice of persecution must establish “systemic, pervasive, or organized” persecution

(internal quotations omitted); Tarrawally v. Ashcroft, 338 F.3d 180, 187-88 (3d Cir.
                                               4
2003) (explaining that to prevail on CAT claim, the applicant must establish “that it is

more likely than not that he or she would be tortured if removed to the proposed country

of removal” (internal quotation marks omitted)); see generally Zubeda v. Ashcroft, 333
F.3d 463, 477-78 (3d Cir. 2003). Therefore, the BIA did not abuse its discretion in

denying the petitioners’ motion to reopen.

       Accordingly, we grant the government’s motion for summary action and will deny

the petition for review.




                                             5